DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this Application is a 371 of PCT/IB2019/051455 filed 22 February 2019, which claims foreign priority to IT1020180000003385 filed 8 March 2018 in the Italian Republic.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 September 2020 and 24 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is in the form of a claim.  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, 7, 10, 11, 14, 15, 16 and 17 are objected to because of the following informalities:   
Claim 1, line 6 recites “setting a reference geolocation, referred to below as home position.”  It is requested that “home position” be positively recited.  For example, “setting a reference geolocation as a home position.”
Claim 1 recites the limitation "the home position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1, line 12 recites “less than or equal to” in quotes.  The effect of the quotes is unknown in the claim limitation.  Therefore, it is requested that the quotes be removed.
Claim 3 recites the limitation "the taking date" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unknown what the taking date is.  If this is the date the photograph is taken, then it is suggested that the claim language be amended to expressly state that.
Claim 3 recites the limitation "the same criterion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "the predetermined value" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10, line 3 recites “archive that if the digital.”  It appears that “that” should be removed.
Claim 11, recites “criterion of claim 1.” Claim 1 uses conditions and not criterion. It is requested that the term be changed to conditions.

Claim 14 fails to end in a period.
Claim 15 recites the limitation "the weight in KB" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unknown what KB is.
Claim 16 uses the acronym ISO without first defining the term.  It is requested that the claim be amended to recite the actual phrase prior to using an acronym.
Claim 17 recites the limitation "the size" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites “Software programmed to run the steps of the process according to claim 1.  Claim 1 already recites the software to .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software detached from any medium.  Therefore, the claimed software fails to fall within one of the statutory categories.

According to MPEP 2106.03:    
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. 

Claims 1-12 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites accessing an archive of photographs, setting a reference geolocation as the home position, including in an identifiable selection the photographs that comply with at least the following conditions: taken at a spatial distance from the home position greater or greater than or equal to a predetermined distance and taken in a time sequence between each other during a timeframe where photographs taken at a distance that is less than or less than or equal to the predetermined distance from the home position are absent. 
The limitation of setting a reference geolocation as the home position, as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  This limitation of “setting” in the context of this claim encompasses the user mentally knowing where their home is located.  Similarly, the limitation of including in an 
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of accessing an archive of photographs, digital photographs and software programmed to perform the steps.  The software is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception.  The step of accessing an archive of photographs is considered to be insignificant extra solution activity of mere data gathering (see MPEP 2106.05(g)).  The use of the phrase “digital photographs” is considered to be generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The software is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception.  The step of accessing an archive of photographs is considered to be insignificant extra solution activity of mere data gathering (see MPEP 2106.05(g)).  The use of the phrase “digital photographs” is considered to be generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Accordingly, these additional elements are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2-12 and 18 are each directed to a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  Each limitation, is a process that, under its broadest reasonable interpretations, covers performance of the limitation in the mind except for the recitation of generic computer components, except for the recitation of generic computer. Accordingly, the claim recites an abstract idea.    
This judicial exception is not integrated into a practical application.  The claims recite the additional elements digital photographs and software programmed to perform the steps.  The software is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception. The use of the phrase “digital photographs” is considered to be generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Accordingly, these 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The software is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception.  The use of the phrase “digital photographs” is considered to be generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Accordingly, these additional elements are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0370888 to Fonseca E Costa et al (hereafter Fonseca).

Referring to claim 1, Fonseca discloses a process for automatic selection of digital photographs from an archive, comprising the step of providing software programmed to perform at least the following steps [0012] and to perform them through such software: 
accessing an archive of digital photographs containing a plurality of digital photographs (see [0128] – A photo source may be identified by automatic selection module (e.g., locally stored photos in device memory, photos available from remote server via network, etc)); 
setting a reference geolocation [most frequent location], referred to below as the home position (see [0120] – The Distant Location Filter defines a most frequent location, which as stated, may be very likely to be the user’s home.); 
including in an identifiable selection the digital photographs [dataset] that comply with at least the following conditions: 
taken at a spatial distance from the home position greater or greater than or equal to a predetermined distance (see [0112] and [0120] – The first filter may select photos that are statistically distant from the most frequent location, which may be very likely to be the user’s home); and 
taken in a time sequence between each other during a timeframe where digital photographs taken at a distance that is less than or "less than or equal to" the predetermined distance from the home position are absent (see [0129] and Table 2 – The example dataset of Table 2 meets the limitation requirements.). 
Referring to claim 2, Fonseca discloses process according to claim 1, 
wherein the software starts a new sequence by adding a first digital photograph, in taking time order [chronological order], which was taken at a distance greater or greater than or equal to the predetermined distance from the Home position (see [0112]; [0129]; [0131]; and Table 2 – Using time and space isolation and using distant location filter.); 
subsequently the software evaluates the other digital photographs of the archive in taking time order, and adds to a selection the digital photograph being evaluated if digital photograph complies at least with the spatial distance from home condition, otherwise the software closes the selection and adds no other photographs (see [0112]; [0129]; [0131]; and Table 2 – Using time and space isolation and using distant location filter.). 
Referring to claim 3, Fonseca discloses process according to claim 2, wherein after the closure of a selection, the software continues the evaluation of the digital photographs in time sequence based on the taking date and creating one or more other selections with the same criterion with subsequent digital photographs to those of the 
Referring to claim 4, Fonseca discloses process according to claim 1, wherein the software includes the digital photographs in a same selection if the digital photographs were taken with the same photographic device and/or were taken within a predetermined distance from at least one digital photograph already included in said selection (see [0016]-[0019]). 
Referring to claim 5, Fonseca discloses process according to claim 4, further comprising an inclusion condition of photographs in the same selection that of having been taken within a time distance from at least one digital photograph already included in the selection less than or equal to a predetermined time (see [0016]-[0019] – space/time). 
Referring to claim 6, Fonseca discloses process according to claim 1, further comprising the step of: identifying the selection through the software as a valid selection if the selection has a number of digital photographs greater than or greater than or equal to a predetermined minimum number of digital photographs (see [0123] – After defining a trial dataset to create a story, sets of criteria may be applied to validate the dataset. If the dataset fails to meet one or more of the criteria, the dataset may not be used. For example, a minimum number of records may be required.). 
Referring to claim 7, Fonseca discloses process according to claim 1, wherein a step of stopping adding digital photographs to a selection when at least one condition selected from the following occurs: 
the sequence has reached a maximum number of digital photographs allowed by the software; 
the digital photograph that was taken at later date than the last digital photograph included in the sequence was taken at a spatial distance from the home position that is less than or less than or equal to the predetermined value; 
a timeframe during which the digital photographs of the sequence were taken has reached a predetermined fixed limit (see [0015], lines 17-19; [0031]; and [0109] – time range / specified duration). 
Referring to claim 8, Fonseca discloses process according to claim 7, further comprising a step of including in a sequence a number of digital photographs that exceeds a number allowed by the previous conditions when the following exception occurs: all the digital photographs taken in a period of time, in which a higher number of digital photographs than a predetermined threshold are taken, are included if one or more of the digital photographs would be included and others excluded from the sequence by previous conditions (see [0108] and [0109]). 
Referring to claim 9, Fonseca discloses Process according to claim 1, further comprising a step of creating a plurality of sequences of different types from each other, where a first type is created by inserting the digital photographs according to previous 
Referring to claim 10, Fonseca discloses process according to claim 9, wherein the step of creating a further type of sequence by including the digital photographs of the archive that if the digital photographs contain at least one face belonging to a same person (see [0095] and [0128] – face tracking and filtering by face). 
Referring to claim 11, Fonseca discloses process according to claim 9, further comprising a step of creating a further type of sequence by including the digital photographs of the archive that comply at least with the following conditions: have not been included in any sequence created at least with criterion of claim 1 (see [0111]); taken at a distance from the home position which is less than or less than or equal to the predetermined distance (see [0111] – Most Frequent Location Filter). 
Referring to claim 18, Fonseca discloses software programmed to run the steps of the process according to claim 1 (see [0012]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0370888 to Fonseca E Costa et al as applied to claim 1 above, and further in view of US PGPub 2014/0093174 to Zhang et al (hereafter Zhang).
Referring to claim 12, Fonseca fails to explicitly disclose the further limitation wherein the digital photographs are included in a sequence only if the digital photographs have not previously been rejected by a process for evaluating quality. Zhang teaches wherein the digital photographs are included in a sequence only if the digital photographs have not previously been rejected by a process for evaluating quality (see [0119]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to filter photos of Fonseca based on quality in the manner taught by Zhang.  One would have been motivated to do so in order to reduce the number of photos being processed (Zhang: see [0004]).
Referring to claim 14, the combination of Fonseca and Zhang (hereafter Fonseca/Zhang) teaches process according to claim 12, further comprising a quality evaluation process that includes at least the following process for selecting the best .

Claims 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0370888 to Fonseca E Costa et al as applied to claim 1 above, and further in view of US PGPub 2013/0239063 to Ubillos et al (hereafter Ubillos).

Referring to claim 12, Fonseca fails to explicitly disclose the further limitation wherein the digital photographs are included in a sequence only if the digital photographs have not previously been rejected by a process for evaluating quality. Ubillos teaches wherein the digital photographs are included in a sequence only if the digital photographs have not previously been rejected by a process for evaluating quality (see [0150]; [0188]; and [0340]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to filter photos of Fonseca based on quality in the 

Referring to claim 15, the combination of Fonseca and Ubillos (hereafter Fonseca/Ubillos) teaches process according to claim 12, comprising a quality evaluation process that includes at least the following condition: if the weight in KB is < or <= a predetermined threshold value or the number of pixels is < or <= a predetermined threshold value, the digital photograph is rejected and cannot be included in a sequence (Ubillos: see [0150] and [0340]). 
Referring to claim 16, the combination of Fonseca and Ubillos (hereafter Fonseca/Ubillos) teaches process according to claim 12, further comprising a quality evaluation process that includes at least the following condition: if an ISO value is outside a predetermined range of ISO values, the digital photograph is rejected and cannot be included in a sequence (Ubillos: see [0150] and [0150]). 

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0370888 to Fonseca E Costa et al as applied to claim 1 above, and further in view of US PGPub 2018/0357506 to Clarke et al (hereafter Clarke).
Referring to claim 12, Fonseca fails to explicitly disclose the further limitation wherein the digital photographs are included in a sequence only if the digital 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to filter photos of Fonseca based on quality in the manner taught by Clarke.  One would have been motivated to do so in order to reduce the number of photos being processed (Ubillos: see [0002]).
Referring to claim 17, the combination of Fonseca and Ubillos (hereafter Fonseca/Ubillos) teaches process according to claim 12, further comprising a quality evaluation process that includes at least the following criterion for evaluating blurring in greyscale: the digital photograph is converted into greyscale if the digital photograph has at least one face (see [0056]; [0071]; [0077]; and [0094]); a percentage of area occupied by rectangles of the at least one face in the digital photograph is determined and a blurring limit threshold proportional to the size of the rectangles is established (see [0056]; [0071]; [0077]; and [0094]); if all the at least one faces have blurring greater than or greater than or equal to the limit threshold, the digital photograph is rejected and cannot be included in a sequence (see [0056]; [0071]; [0077]; and [0094]); if the digital photograph does not have any faces, blurring of the digital photograph is determined with respect to a predetermined blurring threshold, if the overall blurring is greater than or greater than or equal to the predetermined blurring threshold, the blurring photograph is rejected and cannot be included in a sequence (see [0056] and [0061]). 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167